  Case 2:19-cr-00096-KJM Document 52 Filed 04/15/21 Page 1 of 1


                              UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF CALIFORNIA



UNITED STATES OF AMERICA,                    No. 2:19CR00096-KJM

                 Plaintiff,

      v.                                     ORDER FOR RELEASE OF PERSON
                                             IN CUSTODY
TERRY BRYANT DUDLEY,

                 Defendant.


TO: THE UNITED STATES MARSHAL SERVICE

This is to authorize and direct you to release TERRY BRYANT DUDLEY;

Case No. 2:19CR00096-KJM, from custody for the following reasons:

           Release on Personal Recognizance
        X Bail Posted in the Sum of $ 50,000

                                X   Unsecured Appearance Bond to be signed by the

                                    Defendant and Cheryl Zink.

                                    Appearance Bond with 10% Deposit

                                    Appearance Bond with Surety

                                    Corporate Surety Bail Bond
           X (Other): The Defendant shall be released on Friday, 4/16/2021 at 10:00 AM

      to Cheryl Zink for direct transportation to Teen Challenge, Alpha Henson Men’s

      Center, 300 Stardust Lane, Lincoln, CA 95648.



Issued at Sacramento, California on April 15, 2021, at 11:25 a.m.
